Citation Nr: 1455021	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 2001 through January 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claim

The Veteran contends that he was exposed to noise in various ways during his active duty service in Iraq, including when his Humvee hit a landmine and the explosion was so severe that it caused ringing in his ears that has continued since that day.  He also reported that he was exposed to noise through thousands of rounds of artillery fire without any hearing protection.  Finally he reported that he was constantly around IEDs and mortars being fired. 

The evidence regarding medical nexus consists of a VA examiner's opinion in a January 2008 audiology consult.  The VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his active duty service because the Veteran denied tinnitus on his February 2004 Post-Deployment Health Assessment.  

The Veteran subsequently explained in his September 2010 notice of disagreement and his August 2012 VA Form 9, that he answered "no" to the question of "ringing in the ears" because he was informed that he should only say yes if it was severe and at the time, he did not consider it severe.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report. 
Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


